Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.  Claims 1-7 & 9-19 remain pending in the application wherein claims 1, 14 & 19 are the only sole pending claims in independent form. Claims 1 & 19 were amended. Claim 8 was cancelled.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 10/12/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
4.	Specification objections in the 02/09/2022 Office Action are withdrawn. 

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(a), of claims 1-8 & 15-18 are withdrawn per cancellation of claim 8 and amendments of claim 1.

6.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-8 & 15-18 are withdrawn per cancellation of claim 8 and amendments of claim 1.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Xu et al. (US 2018/0163290 A1) of claim 8 are withdrawn per cancellation of claim 8.

Claim Rejections - 35 USC § 112
8.	Claims 1-7 & 15-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 12 recites “an apertures of the first through holes”, wherein it is unclear whether a single aperture is being recited or multiple apertures. For examination purposes, examiner is interpreting “an apertures of the first through holes” as “apertures of the first through holes” as line 14 recites “the apertures of the first through holes”. To correct this problem, amend claim 1, line 12 to recite “the apertures of the first through holes”.
	As regards to claim 1, line 13 recites “an apertures of the second row of the second through holes”, wherein it is unclear whether a single aperture is being recited or multiple apertures. For examination purposes, examiner is interpreting “an apertures of the second row of the second through holes” as “an aperture of the second row of the second through holes” as line 11, 11-12 & 13-14 recite “an aperture of the first row of the second through holes and an aperture of the first column of the second through holes… an aperture of the second column of the second through holes”. To correct this problem, amend claim 1, line 13 to recite “an aperture of the second row of the second through holes”.
Claims 2-7 & 15-18 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
9.	Claims 1-7 & 15-18 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2018/0163290 A1) hereinafter Xu.
initially, the density of the through holes 521 and 511 is not defined, thus it may refer to any of e.g. the following:
- the number of through holes per surface unit, volume unit or length unit of a certain region of the mask,
- the sum of the surfaces of the apertures of all the through holes in a certain region of the mask divided by the total surface of that region of the mask, or
- the sum of the volumes of the apertures of all the through holes in a certain region of the mask divided by the total volume of that region of the mask.
	As regards to claim 1, Xu discloses a mask plate device for manufacturing a display panel (abs; fig 1-18; clm 1), comprising: 
a display deposition area 2, provided with a plurality of first deposition through holes 20 arranged at intervals (see fig 1-3, 5-9, 11-18) ([0041]; fig 1-3, 5-9, 11-18); and 
a transition display non-deposition area 3, disposed at a periphery of the display deposition area 2, and provided with a plurality of second transition through holes 300/311/312 arranged at intervals ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18), 
a density (volume) of the second transition through holes 300/311/312 gradually decreasing in an X direction and being smaller than a density (volume) of the first deposition through holes 20 ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14);
 wherein the transition display non-deposition area 3 is configured at a longitudinal (x-direction) edge region of the mask plate device and is configured to be applied to a predetermined pulling force during a net-extending and fixing process ([0037]; [0041]-[0042]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14); 
wherein the transition display non-deposition area 3 comprises two rows and two columns of the second transition through holes 300/311/312, an aperture (see fig 2-3, 7, 11, 13, 15 & 17) of the first row of the second transition through holes 300/311/312 and an aperture (see fig 2-3, 7, 11, 13, 15 & 17) of the first column of the second transition through holes 300/311/312 are 0.6-0.9 times (as clearly seen in fig 2-3, 7, 11, 13, 15 & 17, the second transition through holes 300/311/312 sizes gradually increase/decrease in multiple increments in the longitudinal x-direction, thus satisfying the 0.6-0.9 times)  apertures (see fig 2-3, 7, 11, 13, 15 & 17) of the first deposition through holes 20, and an aperture (see fig 2-3, 7, 11, 13, 15 & 17) of the second row of the second transition through holes 300/311/312 and an aperture (see fig 2-3, 7, 11, 13, 15 & 17) of the second row of the second transition through holes 300/311/312 are 0.3-0.6 times (as clearly seen in fig 2-3, 7, 11, 13, 15 & 17, the second transition through holes 300/311/312 sizes gradually increase/decrease in multiple increments in the longitudinal x-direction, thus satisfying the 0.3-0.6 times) of the apertures (see fig 2-3, 7, 11, 13, 15 & 17) of the first deposition through holes 20 ([0007]; [0009]; [0037]; [0041]-[0045]; [0049]; [0058]; [0064]; [0068]-[0072]; [0076]-[0078]; [0081]-[0085]; [0088]; [0093]-[0094]; [0096]; [0100];  fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14).
As regards to claim 2, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a geometric center (see fig 1-3, 5-9, 11-18) of each of the first deposition through holes 20 is a first hole center (see fig 1-3, 5-9, 11-18), and a geometric center (see fig 1-3, 5-9, 11-18) of the second transition through holes 300/311/312 is a second hole center (see fig 1-3, 5-9, 11-18); the arrangement of the first hole centers in the display deposition area 2 is same to the arrangement of the second hole centers in the transition display non-deposition area 3 (see fig 1-3, 5-9, 11-18); and apertures (see fig 1-3, 5-9, 11-18) of the second transition through holes 300/311/312 are smaller (see fig 1-3, 5-9, 11-18) than apertures (see fig 1-3, 5-9, 11-18) of the first deposition through holes 20 ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 3, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the first hole centers (see fig 1-3, 5-9, 11-18) and the second hole centers (see fig 1-3, 5-9, 11-18) are arranged in a row in a horizontal X direction, and the first hole centers (see fig 1-3, 5-9, 11-18) and the second hole centers (see fig 1-3, 5-9, 11-18) are arranged in a column in a vertical Y direction (see fig 1-3, 5-9, 11-18); distances between two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction are equal (see fig 1-3, 5-9, 11-18), and distances between two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the vertical Y direction are equal (see fig 1-3, 5-9, 11-18); and distances between two adjacent second hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction are equal, and distances between two adjacent second hole centers (see fig 1-3, 5-9, 11-18) in the vertical Y direction are equal ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 4, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a distance between the two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction is equal (see fig 1-3, 5-9, 11-18) to a distance between the two adjacent second hole centers (see fig 1-3, 5-9, 11-18) in the horizontal X direction; a distance between the two adjacent first hole centers (see fig 1-3, 5-9, 11-18) in the vertical Y direction is equal to a distance between the two adjacent second hole centers (see fig 1-3, 5-9, 11-18) in the vertical Y direction ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 5, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a row (can be a single through hole) of the second transition through holes 300/311/312 closest to the display deposition area 2 is a first row (can be a single through hole) of through holes of the transition display non-deposition area 3, with sequentially a second row to an N-th row of through holes of the transition display non-deposition area 3 provided along an X direction away from the display deposition area 2, and N being a positive integer; a column (can be a single through hole) of the second transition through holes 300/311/312 closest to the display deposition area 2 is a first column (can be a single through hole) of through holes of the transition display non-deposition area 3, with sequentially a second column to an M-th column of through holes of the transition display non-deposition area 3 provided along a Y direction away from the top of the display deposition area 2, and M being a positive integer; and apertures (see fig 2-3, 7, 11, 13, 15 & 17) of the N-th row of through holes and the M-th column of through holes are at least 0.3 times (as clearly seen in fig 2-3, 7, 11, 13, 15 & 17, the second transition through holes 300/311/312 sizes gradually increase/decrease in multiple increments in the longitudinal x-direction, thus satisfying at least 0.3 times) of the apertures (see fig 2-3, 7, 11, 13, 15 & 17) of the first deposition through holes 20 ([0007]; [0009]; [0037]; [0041]-[0045]; [0049]; [0058]; [0064]; [0068]-[0072]; [0076]-[0078]; [0081]-[0085]; [0088]; [0093]-[0094]; [0096]; [0100];  fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14).
As regards to claim 6, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein apertures (see fig 1-3, 5-9, 11-18) of the first row (can be a single through hole) of through holes to the N-th row of through holes are gradually decreased (volume) according to a first predetermined rule (implicit of gradually reducing in size), and apertures (see fig 1-3, 5-9, 11-18) of the first column (can be a single through hole) of through holes to the M-th column of through holes are gradually decreased (height) according to a second predetermined rule ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14).
As regards to claim 7, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the number of rows (see fig 1-3, 5-9, 11-18) and the number of columns (see fig 1-3, 5-9, 11-18) of the second transition through holes 300/311/312 are the same ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 15, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein a percentage (volume) of a region occupied by the second transition through holes 300/311/312 in the transition display non-deposition area 3 of the mask plate is smaller than a percentage (volume) of a region occupied by the first deposition through holes 20 in the display deposition area 2 of the mask plate ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14).
As regards to claim 16, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the first predetermined rule (volume of apertures) and the second predetermined rule (height of apertures) are different ([0041]; [0068]; [0076]; [0082]; [0094]; fig 1-3, 5-9, 11-18).
As regards to claim 17, Xu discloses a mask plate device (abs; fig 1-18; clm 1), wherein the density (volume) of the second transition through holes 300/311/312 is associated with a strength of the longitudinal (x-direction) edge region of the mask plate device ([0007]; [0009]; [0037]; [0041]-[0045]; [0049]; [0058]; [0064]; [0068]-[0072]; [0076]-[0078]; [0081]-[0085]; [0088]; [0093]-[0094]; [0096]; [0100];  fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14).
As regards to claim 18, Xu discloses a mask plate device (abs; fig 1-18; clm 1), further comprising a connecting bridge (area between adjacent second transition through holes 300/311/312) configured between adjacent second transition through holes 300/311/312; wherein an area of the connecting bridge (area between adjacent second transition through holes 300/311/312) is associated with a strength of the longitudinal (x-direction) edge region of the mask plate device ([0007]; [0009]; [0037]; [0041]-[0045]; [0049]; [0058]; [0064]; [0068]-[0072]; [0076]-[0078]; [0081]-[0085]; [0088]; [0093]-[0094]; [0096]; [0100];  fig 1-3, 5-9, 11-18; clm 1, 4, 6, 8, 14). 

Response to Arguments
10. 	Applicant should have listed claim 19 as currently amended - withdrawn, rather than currently amended, in the listing of claims presented with this amendment. 

11.	Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Claim 1, as amended, recites "the transition display region comprises two rows and two columns of the second through holes, an aperture of the first row of the second through holes and an aperture of the first column of the second through holes are 0.6-0.9 times of an apertures of the first through holes, and an apertures of the second row of the second through holes and an aperture of the second column of the second through holes are 0.3-0.6 times of the apertures of the first through holes." On page 11, the Office Action suggests Xu discloses the configuration of the second through hole as claimed. Applicant respectfully disagrees as Xu fails to disclose the specific dimension configuration of the second through holes as recited in the claim, as amended. Xu fails the 35 USC 102 standard, where "the disclosure must teach every element required by the claim under its broadest reasonable interpretation." Applicant respectfully submits that even in the broadest reasonable light, the arrangement described in Xu, as explained in the Office Action, does not teach the arrangement of the second through holes as recited in the amended claim 1.
(b) Therefore, claim 1 should be allowed at least for the above reasons. The remaining claims should be allowed for the same reasons as claim 1, and for the specific features they recite.

12.	In response to applicant’s arguments, please consider the following comments.
(a) Xu discloses: [0041] A mask device is provided in an embodiment of the present disclosure, as shown in FIG. 2 and FIG. 3. FIG. 2 illustrates a first structural schematic diagram of a mask device provided in an embodiment of the present disclosure, and FIG. 3 illustrates a cross-sectional view along AA' shown in FIG. 2. The mask device 100 includes a mask 1 made of ferromagnetic material. The mask 1 includes at least one deposition area 2 and at least one non-deposition area 3. Deposition through-holes 20 are defined in the deposition area 2. The non-deposition area 3 includes a transition area 30 adjacent to the deposition area 2, transition holes 300 are defined in the transition area 30, the transition hole 300 has a volume less than a volume of the deposition through-hole 20, the volume of the transition holes 300 gradually decreases in a direction X from the deposition area 2 to the non-deposition area 3. 
As clearly seen in fig 2-3, 7, 11, 13, 15 & 17, the second transition through holes 300/311/312 sizes gradually increase/decrease in multiple increments in the longitudinal x-direction, thus satisfying the 0.6-0.9 times.  
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-7 & 15-18 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717